Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on September 8th, 2020
Claims 1-7 are pending claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan , US PG PUB# 2020/0065842 A1 (hereinafter  Viswanathan ) in view of Yasui et al, US PG PUB# 2020/0160707 A1 (hereinafter Yasui).
As for independent claim 1:
Viswanathan shows a vehicle control system comprising: 
in-vehicle devices each mounted on a corresponding one of a plurality of vehicles (see mounted vehicle device in 0025, 0026); and 
a computing device, wherein the in-vehicle device receives a vehicle allocation plan including time and travel route information from the computing device (see communication, time and travel route data in 0028-0029), 
the computing device includes a storage unit that stores a vehicle allocation request, map information, and occupation information, the vehicle allocation request includes constraints on a first place, a second place, and time, the map information includes information relating to connection of roads on which a vehicle travels, the occupation information includes a section and time of a road that is occupied and unavailable for traveling (0006, 0008, 0010, and 
the computing device further includes a route generation unit that calculates a route from the first place to the second place together with time information by using the occupation information and the map information and creates the vehicle allocation plan, the route satisfying constraints on the time and not passing through a road that is unavailable for traveling and included in the occupation information (see calculate route in 0012, 0019), 
While Viswanathan shows a vehicle control system, map information, and calculate a route, Viswanathan does not specifically show a trajectory generation unit that calculates a trajectory for a first vehicle on the route calculated by the route generation unit, a comparison unit that calculates a section and time of a road occupied by the first vehicle and unavailable for another vehicle to travel based on the trajectory of the first vehicle generated by the trajectory generation unit, and an occupation management unit that adds the section and the time calculated by the comparison unit into the occupation information. In the same field of endeavor, Yasui teaches a trajectory generation unit that calculates a trajectory for a first vehicle on the route calculated by the route generation unit, a comparison unit that calculates a section and time of a road occupied by the first vehicle and unavailable for another vehicle to travel based on the trajectory of the first vehicle generated by the trajectory generation unit, and an occupation management unit that adds the section and the time calculated by the comparison unit into the occupation information in 0088-0090. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the vehicle control system of Viswanathan to incorporate the teaching of trajectory unit as taught by Yasui, thus allow the system to generate target trajectory (Yasui, 0088).
As for dependent claim 2:Viswanathan -Yasui suggests the  vehicle control system according to claim 1, wherein the in-vehicle device controls a vehicle on which the in-vehicle device is mounted based on the vehicle allocation plan or outputs the vehicle allocation plan to the vehicle on which the in-vehicle device is mounted (Viswanathan, 0025, 0026 and Yasui, 0069, 0087).As for dependent claim 6:Viswanathan -Yasui suggests the  vehicle control system according to claim 1, wherein the section has a granularity equal to or finer than a vehicle traveling zone (see travel zone route in 0040).As for independent claim 7: Claim 7 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175